Case 1:15-cv-11587-DLC Document 99-9 Filed 09/27/19 Page 1 of 2




                   Exhibit I
8/28/2019                  Case 1:15-cv-11587-DLC Milligan
                                                   DocumentRona Duran99-9
                                                                      & King LLC Mail 09/27/19
                                                                              Filed   - Reply brief Page 2 of 2

                                                                                                       Ilyas Rona <ijr@mrdklaw.com>



  Reply brief
  Ilyas Rona <ijr@mrdklaw.com>                                                                               Fri, Apr 13, 2018 at 2:50 PM
  To: David Officer <David@davidofficerlaw.com>

    That's fine. Monday is holiday FYI.

    When the dust settles, however, I would like to talk to you about the few remaining discovery issues, namely Walker's
    hospitalization and personal injury case. I will also be seeking more from his personnel/disciplinary file in the consolidated
    state case. I am away next week but perhaps we can discuss these items on April 23rd. Let me know what time works for
    you.

    Ilyas J. Rona, Esq.
    MILLIGAN RONA DURAN & KING LLC
    50 Congress Street, Suite 600
    Boston, Massachusetts 02109
    Main: (617) 395-9570 | Direct: (617) 395-9573




    mrdklaw.com

    Confidentiality Notice: This message and any attachments may contain information that is privileged, confidential, and
    exempt from disclosure under applicable law. If you are not the intended recipient we apologize for any inconvenience and
    ask that you inform me of the error by reply email or phone call, and delete all copies of the message and any attachments.
    Thank you.
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=e8e6bbe699&view=pt&search=all&permmsgid=msg-a%3As%3A2693025039216092413&simpl=msg-a%3As%3A2693025039…   1/1
